

114 S2496 IS: Vulnerable Road Users Safety Act
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2496IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mr. Schatz (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Administrator of the National Highway Traffic Safety Administration and the Administrator of the Federal Highway Administration to implement certain recommendations of the National Transportation Safety Board relating to pedestrian safety, bicyclist safety, and speeding-related crashes involving passenger vehicles, and for other purposes.1.Short titleThis Act may be cited as the Vulnerable Road Users Safety Act.2.Definition of micromobility vehicle(a)In generalIn this Act, the term micromobility vehicle means a vehicle that—(1)weighs not more than 150 pounds; and(2)is designed primarily—(A)for human transport; and(B)to be used—(i)on paved roadways; or(ii)if the vehicle weighs 100 pounds or less, on paths.(b)ExclusionIn this Act, the term micromobility vehicle does not include a manned or unmanned passenger vehicle. 3.Pedestrian safety(a)Pedestrian safety measures(1)PurposeThe purpose of this subsection is to direct the Administrator of the National Highway Traffic Safety Administration and the Administrator of the Federal Highway Administration to implement certain recommendations in the Special Investigation Report of the National Transportation Safety Board on pedestrian safety, adopted on September 25, 2018.(2)Definition of automated pedestrian safety systemIn this subsection, the term automated pedestrian safety system means a vehicle-based pedestrian- and bicyclist-detection system that alerts drivers of potential vehicle-pedestrian or vehicle-cyclist crashes and applies automatic emergency braking to prevent such crashes.(3)NHTSAThe Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration, shall—(A)not later than 2 years after the date of enactment of this Act—(i)revise section 571.108 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Number 108) (or successor regulations)—(I)to include performance-based standards for vehicle headlamp systems—(aa)to ensure that headlamps are correctly aimed on the road; and(bb)requiring those systems to be tested on-vehicle to account for headlamp height and lighting performance; and(II)to allow the use of adaptive headlamp systems;(ii)issue a final rule to establish minimum performance standards for adaptive driving beam headlamp systems; and(iii)issue a final rule that—(I)establishes standards for the hood and bumper areas of motor vehicles, including passenger cars, multipurpose passenger vehicles, trucks, and buses with a gross vehicle weight rating of 10,000 pounds or less, to reduce the number of injuries and fatalities suffered by pedestrians, bicyclists, and users of micromobility vehicles who are struck by those motor vehicles; and(II)considers the protection of vulnerable pedestrian populations, including individuals with disabilities, children, and older adults; and(B)not later than 1 year after the date of enactment of this Act—(i)develop performance test criteria for use by manufacturers in evaluating the extent to which automated pedestrian safety systems in light vehicles prevent or mitigate pedestrian injury;(ii)issue a final decision notice that—(I)incorporates automated pedestrian safety systems, including pedestrian automatic emergency braking systems and other passive safety systems, into the New Car Assessment Program of the National Highway Traffic Safety Administration; and(II)establishes—(aa)a minimum performance standard for automated pedestrian safety systems in accordance with the changes to the New Car Assessment Program described in subclause (I); and(bb)a compliance date with respect to those changes;(iii)establish a detailed crash data set that covers all pedestrian, bicyclist, and micromobility vehicle user events and represents the current and complete range of crash types, including nonfatal injury crashes, disaggregated by demographic characteristics, including race, age, disability, status, and sex of the victims—(I)for analysis by States and units of local government; and(II)to model and simulate pedestrian collision avoidance systems;(iv)establish methods that States and metropolitan planning organizations (as defined in section 134 of title 23, United States Code) may use—(I)to collect pedestrian, bicyclist, and micromobility vehicle user event data; and(II)to define a common framework that allows that data to be combined; and(v)coordinate with the Director of the Centers for Disease Control and Prevention to develop and implement a plan for States to combine highway crash data and injury health data to produce a national database of pedestrian injuries and fatalities, disaggregated by demographic characteristics, including race, age, disability status, and sex of the victims.(4)Federal Highway AdministrationNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Highway Administration shall develop standard definitions and establish methods that States, metropolitan planning organizations (as defined in section 134 of title 23, United States Code), Federal land management agencies, and Tribal governments that receive funding under the tribal transportation program under section 202 of title 23, United States Code, shall use to annually collect and publish pedestrian exposure data that includes—(A)the percentage of pedestrian fatalities that occurred, by State, on roadways in each State that are owned and operated by the State, a Federal land management agency, or a Tribal government that receives funding under the tribal transportation program under section 202 of title 23, United States Code, as compared to locally-owned and operated roadways in the State;(B)the owner and operator of the roadway where each pedestrian fatality described in subparagraph (A) occurred;(C)the design speed, target speed (where available), and operating speed of the roadway where each pedestrian fatality described in subparagraph (A) occurred;(D)each of the performance measures—(i)described in section 490.207 of title 23, Code of Federal Regulations (or successor regulations); and(ii)not described in any of subparagraphs (A) through (C);(E)(i)the number of fatalities (as defined in section 490.205 of title 23, Code of Federal Regulations (or successor regulations)) in which the person suffering fatal injuries was using a bicycle or micromobility vehicle at the time of the motor vehicle crash; and(ii)a description of the bicycle or micromobility vehicle; and(F)(i)the number of serious injuries (as defined in section 490.205 of title 23, Code of Federal Regulations (or successor regulations)) in which the person suffering a serious injury was using a bicycle or micromobility vehicle at the time of the motor vehicle crash; and(ii)a description of the bicycle or micromobility vehicle.(5)Special rulesSection 148(g) of title 23, United States Code, is amended by adding at the end the following:(3)Pedestrians, bicyclists, and users of micromobility vehicles(A)Definition of micromobility vehicleIn this paragraph, the term micromobility vehicle has the meaning given the term in section 2 of the Vulnerable Road Users Safety Act.(B)RuleIf the rate of fatalities or serious injuries for any of pedestrians, bicyclists, and users of micromobility vehicles in a State increases during the most recent 2-year period for which data are available, that State shall be required—(i)to include in the subsequent State strategic highway safety plan of the State strategies to decrease those rates; and(ii)to prioritize the implementation of any recommendations of the National Transportation Safety Board.(C)ApplicationNothing in this paragraph requires the Administrator of the Federal Highway Administration to revise the definition of the term non-motorized serious injuries in section 490.205 of title 23, Code of Federal Regulations (or successor regulations)..(b)Speeding-Related crashes involving passenger vehicles(1)PurposeThe purpose of this subsection is to direct the Administrator of the Federal Highway Administration to implement, for roadways that are legally allowed to be used by or are likely to be used by pedestrians, cyclists, and other vulnerable road users, certain recommendations in the report of the National Transportation Safety Board on reducing speeding-related crashes involving passenger vehicles, adopted on July 25, 2017. (2)Federal Highway AdministrationNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Highway Administration shall revise the speed limits section of the Manual on Uniform Traffic Control Devices—(A)to require the factors currently listed as optional for all engineering studies;(B)to require that an expert system such as USLIMITS2 be used as a validation tool;(C)to remove the guidance that speed limits in speed zones should be within 5 mph of the 85th percentile speed; and(D)at a minimum, to incorporate relevant aspects of the safe system approach for urban roads to strengthen protection for vulnerable road users.4.Bicyclist safety(a)PurposeThe purpose of this section is to enhance the safety of bicyclists and other vulnerable road users by requiring the Administrator of the National Highway Traffic Safety Administration, the Administrator of the Federal Highway Administration, and the Intelligent Transportation Systems Joint Program Office of the Department of Transportation to implement certain recommendations of the National Transportation Safety Board identified in the Safety Research Report entitled Bicyclist Safety on US Roadways: Crash Risks and Countermeasures, adopted on November 5, 2019.(b)National Highway Traffic Safety AdministrationNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration (referred to in this subsection as the Secretary), shall—(1)(A)develop minimum performance standards for connected vehicle technology for all light vehicles and vehicles with a gross vehicle weight rating of not more than 26,000 pounds;(B)on development of the standards described in subparagraph (A), require connected vehicle technology to be installed on all newly manufactured highway vehicles beginning with the first model year that begins not less than 2 years after the effective date of the final rule establishing the minimum performance standards; and(C)complete all rulemaking relating to connected vehicle technology that is in progress as of the date of enactment of this Act;(2)require that newly manufactured truck tractors with a gross vehicle weight rating of more than 26,000 pounds be equipped with a blind spot warning system to improve the ability of the driver of a tractor-trailer to detect—(A)passenger vehicles; and (B)vulnerable road users, including pedestrians, bicyclists, users of micromobility vehicles, and motorcyclists;(3)incorporate into the New Car Assessment Program of the National Highway Traffic Safety Administration tests to evaluate the ability of a new car to avoid crashes with bicyclists, users of micromobility vehicles, and pedestrians; (4)expand the 5-star rating system of the New Car Assessment Program of the National Highway Traffic Safety Administration to include a scale that rates the performance of forward collision avoidance systems; (5)issue a final decision notice incorporating pedestrian, bicyclist, and micromobility vehicle user safety systems, including pedestrian, bicyclist, and micromobility vehicle user automatic emergency braking systems and other passive safety systems, into the New Car Assessment Program of the National Highway Traffic Safety Administration; and (6)complete the development of performance standards for visibility enhancement systems—(A)to ensure that those systems improve driver visibility in blind spots; and (B)to improve the ability of the driver of a single unit truck with a gross vehicle weight rating of more than 10,000 pounds to detect vulnerable road users, including pedestrians, bicyclists, users of micromobility vehicles, and motorcyclists, in the proximity of the truck.(c)Federal Highway AdministrationNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Highway Administration shall—(1)(A)complete the development of methods to combine automated and traditional count with innovative bicycle-counting approaches that capture bicycling activity data generated by bicyclists and bike share operations; and(B)provide information about those methods to State departments of transportation;(2)update the list of proven safety countermeasures published by the Federal Highway Administration to include separated bike lanes and multi-use trails; and(3)include separated bike lanes and multi-use trails as innovations in the Every Day Counts initiative under section 1444 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94). (d)Safety considerations in planning and designSection 217(g)(2) of title 23, United States Code, is amended, in the second sentence, by inserting , separated bicycle lanes and multi-use trails, and intersection safety treatments after street crossings.(e)Intelligent transportation systems joint program office(1)In generalNot later than 180 days after the date of enactment of this Act, the Intelligent Transportation Systems Joint Program Office of the Department of Transportation, in collaboration with the Administrator of the National Highway Traffic Safety Administration and the Administrator of the Federal Highway Administration, shall expand vehicle-to-pedestrian research efforts to ensure that bicyclists and other vulnerable road users will be incorporated into the safe deployment of connected vehicle systems. (2)ReportNot later than 30 months after the date of enactment of this Act, the Intelligent Transportation Systems Joint Program Office of the Department of Transportation, in collaboration with the Administrator of the National Highway Traffic Safety Administration and the Administrator of the Federal Highway Administration, shall submit to Congress and make publicly available a report on the findings of the research efforts described in paragraph (1). 